this court's discretion. Smith v. Eighth Judicial Dist. Court, 107 Nev. 674,
677, 818 P.2d 849, 851 (1991). It is petitioners' burden to demonstrate
that this court's extraordinary intervention is warranted.       Pan v. Eighth
Judicial Dist. Court, 120 Nev. 222, 228, 88 P.3d 840, 844 (2004).
            Having considered the petition and appendix, we conclude
that writ relief is not merited.   See Smith, 107 Nev. at 677, 818 P.2d at
851. Accordingly, we deny the petition. See NRAP 21(b)(1).
            It is so ORDERED.




                                                                         , C.J.



                                                       Pieike4 tli p
                                           Pickering


                                                                       MOM
                                                                             J.
                                           Saitta



cc: Hon. Timothy C. Williams, District Judge
     Bartlit Beck Herman Palenchar & Scott LLP
     Holland & Hart LLP/Las Vegas
     Weinberg, Wheeler, Hudgins, Gunn & Dial, LLC
     Lewis Roca Rothgerber LLP/Las Vegas
     Eglet Law Group
     Kemp, Jones & Coulthard, LLP
     Eighth District Court Clerk




                                       2